Citation Nr: 0603360	
Decision Date: 02/07/06    Archive Date: 02/15/06	

DOCKET NO.  03-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for depression, on a direct 
basis, or as secondary to service-connected disabilities, 
including psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  Chronic depression is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

2.  Chronic depression is not causally related to a service-
connected disability or disabilities, including psoriasis.


CONCLUSION OF LAW

Chronic depression was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected disability or disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held that providing VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp v. Lydall, 
Inc., 159 F.3d 534, 539 (Fed. Cir. 1998).

In this case, in correspondence of August 2002 and August 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence pertaining to his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an August 
2003 Statement of the Case (SOC), and August and December 
2004 Supplemental Statements of the Case (SSOC).  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by VA on the veteran's behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion, and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claim).

Factual Background

Service medical records are negative for a history, 
complaints or abnormal findings indicative of the presence of 
chronic depression.  At the time of a service separation 
examination in January 1967, a psychiatric evaluation was 
within normal limits, and no pertinent diagnosis was noted.

A VA general medical examination conducted in January 1970 
was similarly negative for evidence of chronic depression.  

A private record of hospitalization dated in February and 
March 1979 reveals that the veteran was hospitalized at that 
time for injuries sustained in a motor vehicle accident on 
February 17, 1979.  Reportedly, the veteran sustained 
multiple injuries to his chest, his right hip, and his face.  
Following admission, the veteran was evaluated by neurology, 
resulting in a diagnosis of concussion.  Additionally noted 
was the presence of an anterior iliac dislocation of the 
veteran's right hip.  The pertinent diagnoses noted were 
dislocation of the right hip, concussion, and multiple 
lacerations of the face.

A VA general medical examination conducted in August 1979 was 
negative for evidence of chronic depression.

VA records of hospitalization dated in April 2000 reveal that 
the veteran was hospitalized at that time for right total hip 
replacement revision surgery.  At the time of admission, it 
was noted that, in 1981, the veteran had undergone total 
replacement of his right hip due to avascular necrosis and 
chronic pain which had been present for a period of two 
years.  Loosening of the previously-inserted prosthesis was 
identified, with the result that, on April 5, 2000, it was 
decided to take the veteran to surgery.  The veteran 
underwent the surgical procedure without complications, and 
was subsequently sent to the surgical intensive care unit.  
At the time of discharge, the veteran's prognosis was 
described as "guarded."  

At the time of a private medical examination in September 
2000, the veteran gave a history of a nervous condition and 
hip joint surgery.  On mental status examination, the 
veteran's attitude was cooperative and spontaneous.  Though 
suffering from anxiety, he was able to maintain visual 
contact.  In the opinion of the examiner, the veteran was 
"depressive, serious, and worried."  Association of ideas was 
described as adequate, and the veteran's answers were 
coherent, relevant and logical.  The veteran's thought 
content revolved about his chief somatic and emotional 
complaints, in conjunction with ideas of inadequacy and 
despair.  Affect and remote memory were felt to be adequate 
and the veteran was oriented to person, place and time.  

VA outpatient treatment records dated in September 2000 and 
January 2001 show treatment at that time for depression, not 
otherwise specified.  

On VA orthopedic examination in February 2001, it was noted 
that the veteran had been involved in a motor vehicle 
accident 20 years earlier.  Reportedly, the veteran  had 
undergone hip replacement surgery in 1980 secondary to a hip 
fracture.  Also noted was a second surgery in April 2000 for 
avascular necrosis of the right hip, in conjunction with 
loosening of the veteran's total hip replacement prosthesis.  

When questioned, the veteran stated that he was unable to 
ambulate or put weight on his right lower extremity.  
Reportedly, he required assistance in order to transfer to 
the bathtub, or to dress his lower extremities.  According to 
the veteran, he was "very depressed" about his hip condition.  

On VA examination for the purpose of determining the 
veteran's need for the aid and attendance of another person 
or housebound status, it was noted that the veteran had 
undergone right total hip replacement in 1981, with 
subsequent additional hip replacement in March of 2000.  
According to the veteran, he was under treatment for his 
"neuropsychiatric condition," consisting of depression and 
anxiety which had reportedly been present since 1965.  On 
physical examination, there was noted the presence of 
psoriasis on the veteran's scalp, face, and different body 
surfaces.  Also noted was the presence of degenerative joint 
disease with acute pain in the veteran's right hip and lower 
back.  The pertinent diagnoses noted were status post total 
right hip replacement; degenerative joint disease and 
arthritis; depressive disorder; and psoriasis.

In a VA discharge summary of June 2001, there was noted a 
history of right total hip replacement secondary to post-
traumatic avascular necrosis in 1982, with a first revision 
of that surgery in March 2001.  Reportedly, the veteran had 
been admitted to orthopedic service in late May 2001 due to 
loosening of his right hip arthroplasty.  A second revision 
was performed on May 30, 2001.  Following surgery, the 
veteran developed symptomatic normochromic/normocytic anemia, 
for which he received a blood transfusion.

In correspondence of July 2001, the veteran's private 
physician wrote that he had treated the veteran for many 
years, and that his condition had deteriorated significantly 
since 1990.  Reportedly, the veteran had been under medical 
treatment since the time of his motor vehicle accident in 
1979, at which time he suffered a severe disabling traumatic 
injury to the right hip.  On May 30, 2001, the veteran 
underwent right hip joint replacement surgery.  Following 
that surgery, the veteran ambulated with the aid of two 
crutches, but continued to experience pain for which he was 
treated medically with analgesics.

According to the veteran's private physician, his diagnoses 
were lesions secondary to severe right hip joint trauma and 
hip replacement surgery; pain in the right lower extremities 
secondary to right hip joint condition; and osteoarthritis of 
the right hip joint.  In the opinion of the private 
physician, due to all of these disabilities, the veteran 
suffered from nervous depression and anxiety secondary to the 
traumatic event (that is, the aforementioned motor vehicle 
accident), with its repercussions on his quality of life 
necessitating the use of tranquilizers and antidepressants.  

A VA treatment record dated in August 2002 is significant for 
diagnoses of hip joint replacement status; osteoarthritis; 
neuropsychiatric condition; psoriasis; and depressive 
disorder, not otherwise specified.  

In correspondence of mid-January 2003, the veteran's spouse 
wrote that the veteran was "under a lot of depression," which 
had been going on since the time of his discharge "from VA 
service."  

At the time of VA outpatient treatment in early March 2004, 
the veteran gave a history of psoriasis of his face, 
forehead, elbows, and hands, for which he used "some lotion," 
which "helped."  During the course of VA outpatient treatment 
in mid-April 2004, the veteran claimed problems with 
depression "all his life--since service days (together with 
panic attacks)."  On mental status examination, the veteran 
was described as "relatively stable," though with panic 
attacks, a depressed mood, and psychotic features.  The 
pertinent diagnoses noted were anxiety disorder with panic 
and agoraphobia; and major depression with psychotic 
features.

In correspondence of late May 2004, a VA staff psychiatrist 
wrote that the veteran had been disabled since 1979 following 
a suicide attempt consisting of the veteran's driving his car 
into a pole, fracturing his right hip.  According to the 
veteran, he suffered from depression in conjunction with 
panic attacks "ever since his service days."  The pertinent 
diagnoses noted were panic with agoraphobia; and major 
depression with psychotic features.  In the opinion of the VA 
psychiatrist, based on history he had obtained from the 
veteran, his impression was of a veteran with panic disorder, 
which "more likely than not started while the veteran was in 
service."  Also noted were certain psychotic features.  

During the course of VA outpatient treatment in May 2004, the 
veteran gave a history of psoriasis of his face, forehead, 
elbows, and hands, for which he had been using some lotion.  
Reportedly, according to the veteran, his psoriasis was now 
"in remission."  

In June 2004, the veteran was scheduled for a VA psychiatric 
examination, for which he failed to report.  

In correspondence of late October 2004, the same VA staff 
psychiatrist who had furnished the May 2004 correspondence 
wrote that, according to the veteran, he had suffered from 
depression (together with panic attacks) "ever since his 
service days."  Also noted was a history of a suicide attempt 
in 1979, resulting in the veteran's crashing his car into a 
light pole.  The pertinent diagnoses noted were panic 
disorder with agoraphobia; and major depression with 
psychotic features.  According to the VA psychiatrist, the 
veteran had been treated at the mental health clinic for the 
past six months.  Currently, he was suffering from a co-
morbid panic disorder, as well as depression with psychotic 
features.  In the opinion of the VA psychiatrist, it was 
"likely" that the veteran's mental problems had begun in 
service "when he encountered traumatic stresses which were 
unbearable to him."  

In correspondence of 2005, the veteran's spouse wrote that 
the veteran had been "under stress" since he was discharged 
from the Army in 1967.  While she and others had attempted to 
help the veteran with his stress disorder and depression, 
this was difficult due to the veteran's inability to control 
his anger, as well as certain "health issues."

Based on a review of the veteran's file, his service-
connected disabilities currently consist of psoriasis, 
evaluated as 10 percent disabling; hemorrhoids, evaluated as 
noncompensably disabling; and the residuals of a fracture of 
the left little finger, also evaluated as noncompensably 
disabling.  

Analysis

The veteran in this case seeks service connection for chronic 
depression, which reportedly had its origin during his period 
of active military service.  In the alternative, the veteran 
argues that his current depression is, in fact, proximately 
due to and/or the result of his various service-connected 
disabilities, in particular, psoriasis.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  Finally, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2005).

In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and a psychosis becomes manifest to a 
degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic depression.  In point of fact, a 
psychiatric evaluation conducted as part of the veteran's 
service separation examination in January 1967 was entirely 
negative for evidence of depression, and no pertinent 
diagnosis was noted.  Not until September 2000, more than 33 
years following the veteran's discharge from service, were 
there noted problems with anxiety and/or depression.  
Significantly, none of these problems were directly or 
indirectly attributed to the veteran's period of active 
military service, or to his service-connected disabilities, 
including psoriasis.  

The veteran argues that his current depression is, in fact, 
the direct result of his active military service, or, in the 
alternative, his various service-connected disabilities.  
However, the overwhelming weight of the evidence is to the 
effect that such depression as the veteran currently suffers 
is, in fact, the result of his rather serious right hip 
problems.  In that regard, during the course of a VA 
orthopedic examination in February 2001, the veteran stated 
that he "felt very depressed" regarding his hip condition.  
Moreover, in a statement of July 2001, the veteran's private 
physician, who had treated him "for many years," wrote that 
the veteran's "nervous depression and anxiety" were secondary 
to his 1979 "traumatic event" (that is, the motor vehicle 
accident), with its repercussions on his life requiring the 
use of tranquilizers and antidepressants.

The Board acknowledges that, in a statement of May 2004, a VA 
psychiatrist indicated that, in his opinion, the veteran 
suffered from a panic disorder which "more likely than not" 
began during his active military service.  However, by the 
psychiatrist's own admission, that statement was based on 
history provided by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  
While in October 2004, that same psychiatrist reiterated his 
opinion that the veteran's panic disorder and depression 
began "while in service," there is absolutely no objective 
evidence to support that conclusion.  As noted above, the 
veteran's service medical records are devoid of any evidence 
whatsoever of a psychiatric disorder.  Moreover, and as 
previously stated, the clear weight of the evidence is to the 
effect that the veteran's depression is without question the 
result of his various physical problems, in particular, the 
residuals of right hip replacement.  

As regards the veteran's argument that his current depression 
is the result of service-connected disabilities, in 
particular, psoriasis, the Board notes that the veteran's 
psoriasis has never been evaluated as more than 10 percent 
disabling.  Service-connected hemorrhoids and residuals of a 
fracture of the left little finger have consistently been 
evaluated as noncompensably disabling.  At no time has the 
veteran's psoriasis been described as in any way responsible 
for his current depression.  In point of fact, that psoriasis 
has most recently been described as "in remission." 

Under the circumstances, the Board is unable to reasonably 
associate the veteran's claimed depression, first 
persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Nor is there any indication that 
such "depression" as the veteran currently suffers is in any 
way causally related to his service-connected disabilities, 
including psoriasis.  Under the circumstances, the veteran's 
claim for service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Service connection for depression, on a direct basis, or as 
secondary to service-connected disabilities is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


